PER CURIAM.
The order of interpleader in this case was improperly made. It appears that the plaintiff and one McLean claimed from the defendant moneys in its hands arising from the same source, and the defendant alleges that it is unable to determine to which of the claimants it can with safety pay those moneys. The plaintiff claims a certain amount, but the defendant admits indebtedness to one or the other of the claimants of a less amount. It has offered to *1110deposit in court the lesser sum, and, that being so, it cannot be discharged from this action. A part of the plaintiff’s demand is still unprovided for, and the controversy between him and the defendant cannot be ended. .There is still left a balance of the plaintiff’s claim. This order, in effect, compels the plaintiff to abandon that part of his claim.
The order must be reversed, with $10 costs and disbursements, and the motion for an interpleader denied, with $10 costs.